Citation Nr: 1125348	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for herpes zoster.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to Department of Veterans Affairs medical treatment.  

[The issue of entitlement to service connection for residuals of a left great toe injury and hallux valgus is the subject of a separate determination of the Board of Veterans' Appeals.]

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to June 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2005 and in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in September 2007, the Board denied service connection for herpes zoster including as secondary to a disability of the cervical spine.  In an Order issued in November 2007, the Board granted the Veteran's motion to vacate in part the Board's decision of September 2007 regarding the denial of service connection for herpes zoster on a direct basis.  On the same date in November 2007, the Board remanded the case to the RO for additional development on the issues of service connection for herpes zoster on a direct basis and of compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to VA medical treatment.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for herpes zoster due to VA medical treatment has been raised by the Veteran but has not been adjudicated by the RO, or Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO/AOJ for appropriate action.  

The issue of service connection for an inguinal hernia has also been raised by the Veteran, in November 2009, but has not been adjudicated by the RO/AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO/AOJ for further appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In December 2007 and in April 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew in writing his appeal on the claim of service connection for herpes zoster to include as secondary to a disability of the cervical spine, on a direct basis.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have been met on the claim for service connection for herpes zoster to include as secondary to a disability of the cervical spine, on a direct basis.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

In response to requests to clarify his intentions regarding the status of his appeal, the Board received written correspondence from the Veteran, dated and received in December 2007 and in April 2010, indicating his desire to withdraw his pending appeal on the claim for service connection for herpes zoster to include as secondary to a disability of the cervical spine, on a direct basis.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal on the claim of service connection for herpes zoster to include as secondary to a disability of the cervical spine, on a direct basis, is dismissed.


REMAND

On the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to VA medical treatment, the Board remanded the case in November 2007 in order for the RO to issue a statement of the case to the Veteran on the matter.  It is noted that the RO, in a July 2006 rating decision, had previously denied such a claim for compensation under 38 U.S.C.A. § 1151, and the Veteran had filed a document in February 2007 that is reasonably construed as a notice of disagreement with that denial.  

The case has since been returned to the Board, after other development was completed, but the record still does not show that a statement of the case has been issued to the Veteran.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  

Accordingly, the case is REMANDED for the following action:  

Furnish the Veteran a statement of the case on the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to VA medical treatment.  If the Veteran perfects an appeal of the claim by timely filing a substantive appeal, then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


